DETAILED CORRESPONDENCE
Claims 1, 3-14, 31-41, and 44-45 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, filed 01/19/2021, with respect to the rejection(s) of claim(s) 1, 3-14, 31-41, and 44-45 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Publication 2003/0079914 A1 (i.e. Holtby) in view of US Patent 5,428,922 (i.e. Johnson) with the teachings of US Publication 2011/0265378 A1 (i.e. Callaway).

In light of the amendments made to the claims dated 01/19/2021, the previously addressed 35 U.S.C. 112(b) rejection has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-14, 31-41, and 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2003/0079914 A1 (i.e. Holtby) in view of US Patent 5,428,922 (i.e. Johnson) with the teachings of US Publication 2011/0265378 A1 (i.e. Callaway).

In regards to claim 1, Holtby (‘914) discloses: A method for enclosing a rig structure (at least abstract introduces a method a method of enclosing an oil drilling rig), comprising the steps of: 
(at least 12) and a flexible sheet-form covering (at least 14) having a first edge (at least 28) and a second edge (at least 30), the flexible sheet-form covering comprising plural sheet-form segments separably connected (at least paragraph [0021] introduces “…In the illustrated embodiment flexible sheet-form covering 14 includes a lower portion 32 and an upper portion 34, although it will be appreciated that flexible sheet-form cover 14 could be of a single portion, or could be include more than two portions”), the flexible sheet-form covering having a circumference (at least figure 2 illustrates a circumference); 
arranging the flexible sheet-form covering around a portion of the rig structure (at least paragraph [0020] introduces the flexible sheet 14 covering the drilling structure at least 24); 
connecting the overlapping edges of the segments together to form a loop around the portion of the rig structure (at least paragraph [0025] introduces adjusting the circumference of the covering to be increased or decreased to suit the drill rig at least 16 by arranging folds at least 50 in upper portion at least 34 in covering at least 14);
securing the base to the rig structure (at least abstract introduces second step involves securing the base to the oil drilling rig structure 24); 
securing the first edge of the covering around a perimeter of the base (at least abstract introduces securing the first edge of the covering around a perimeter of the base); and 
securing the second edge of the covering in spaced relation to the base with tension applied to the covering to maintain the covering in a substantially taut condition (at least abstract introduces third step involves securing the second edge of the covering to the drilling rig in spaced relation to the base, thereby maintaining the covering in a substantially taut condition forming a tubular enclosure); and 
reducing the circumference of the covering (at least paragraph [0025] introduces adjusting the circumference of the covering to be increased or decreased to suit the drill rig at least 16 by arranging folds at least 50 in upper portion at least 34 in covering at least 14; “…As frame 36 is adjusted, covering 14 can be also be adjusted to accommodate changes in the circumference of frame 36 by arranging folds 50 in upper portion 34 in covering 14”).
Holtby (‘914) appears to be silent in regards to: the flexible sheet-form covering comprising plural sheet-form segments separably connected in series; each segment being adapted to connect to each other segment with hook-and-loop fasteners at overlapping edges of the respective segments to enable selective removal or addition of segments to modify the circumference of the flexible sheet-form covering; reducing a circumference of the covering by removing one or more segments and then connecting together the remaining segments.
However, Johnson discloses: the flexible sheet-form covering comprising plural sheet-form segments separably connected in series (as shown in at least figure 3); each segment being adapted to connect to each other segment with fasteners at overlapping edges of the respective segments to enable selective removal or addition of segments to modify the circumference of the sheet-form covering (at least figures 1-3, column 2, lines 8-19 and column 3, lines 30-40 introduces the tubs 18 to comprise of segmented 44 flexible sheet panels 40 which can be interconnected with one another to form an annular wall 40; the segments of the flexible panel enables selective removal/addition ability in light of the interconnected functionality to further allow for modification of the circumference of the sheet-form covering to cover the gravel 38 and pipe 34).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Holtby (‘914) to include the teachings of Johnson, by modifying the flexible segmented covering taught by Holtby (‘914) to include a plurality of segments which can be interconnected in light of fasteners taught by Johnson to allow for the segments to be connected and locked together by a unique locking assembly to enable the components of the planter to be transported and stored in a compact, knocked down condition with the planter being easily assembled at a point of use” (column 1, lines 7-20). Additionally, the benefits of doing so allows for retrofitting and multiple uses with respect to different sizes, if needed.
Furthermore, Holtby (‘914) in view of Johnson appears to be silent in regards to: segment being adapted to connect with hook-and-loop fasteners at overlapping edge of the segment to modify the circumference of the flexible sheet-form covering.
Nonetheless, Callaway discloses: segment being adapted to connect with hook-and-loop fasteners at overlapping edge of the segment to modify the circumference of the flexible sheet-form covering (at least paragraphs [0033-0034, 0039, 0048-0051] and figures 1-7 introduces “…slit 110 enables sheet 101 to be adjustably configured into one or more shapes of truncated quadric surfaces with one or more forms of attachment including, but not limited to, tab and slot pairs, adhesives, snap closures, zippers, buttons, Velcro, rib or slot-slide closures, or the like”; “…sheet 101 includes one or more tabs 103 on one edge 109 which are configured to fit into one or more slots 102 near the opposite edge 109 so that, depending upon which slot 102 a tab 103 is coupled to, sheet 101 will be adjusted into a different shape of truncated quadric surface”; “…Cover 105 can have a shape that is generally circular, elliptical, polygonal, or the like. For example, in the illustrated embodiment, cover 105 has a generally circular shape”).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Holtby (‘914) in view of Johnson to include the teachings of Callaway, by modifying the interconnected portions of the segments comprising fasteners taught by Holtby (‘914) in view of Johnson to include for the connection portion to comprise of hook-and-loop fasteners taught by Callaway to allow for creating an adjustable containment element through various forms of attachment (at least abstract).
Furthermore, Holtby (‘914) in view of Johnson with the teachings of Callaway appear to be silent in regards to: reducing a circumference of the covering by removing one or more segments and then connecting together the remaining segments.
However, it has been that an exemplary rationale that may support a conclusion of obviousness can include simple substitution of one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).


In regards to claim 3, Holtby (‘914) discloses: A method for enclosing a rig structure (at least abstract introduces a method of enclosing an oil drilling rig); 
providing a base (at least 12) and a flexible sheet-form covering (at least 14) having a first edge (at least 28) and a second edge (at least 30), the covering comprising plural segments separably connected (at least paragraph [0021] introduces “…In the illustrated embodiment flexible sheet-form covering 14 includes a lower portion 32 and an upper portion 34, although it will be appreciated that flexible sheet-form cover 14 could be of a single portion, or could be include more than two portions”), the flexible sheet-form covering having a circumference (at least figure 2 illustrates a circumference); 
arranging the flexible sheet-form covering around a portion of the rig structure (at least paragraph [0020] introduces the flexible sheet 14 covering the drilling structure at least 24);
connecting together to form a loop around the portion of the rig structure (at least paragraph [0025] introduces adjusting the circumference of the covering to be increased or decreased to suit the drill rig at least 16 by arranging folds at least 50 in upper portion at least 34 in covering at least 14);
securing the base to the rig structure (at least abstract introduces second step involves securing the base to the oil drilling rig structure 24); 
securing the first edge of the covering around a perimeter of the base (at least abstract introduces securing the first edge of the covering around a perimeter of the base); and 
securing the second edge of the covering in spaced relation to the base with tension applied to the covering to maintain the covering in a substantially taut condition (at least abstract introduces third step involves securing the second edge of the covering to the drilling rig in spaced relation to the base, thereby maintaining the covering in a substantially taut condition forming a tubular enclosure). 
Holtby (‘914) appears to be silent in regards to: the covering comprising plural segments separably connected in series, and each segment being adapted to connect to each other segment with hook-and-loop fasteners at overlapping edges of the respective segments to enable selective removal or addition of segments to modify the circumference of the flexible sheet-form covering; connecting the overlapping edges of the segments together to form a loop around the portion of the structure; increasing the circumference of the covering by separating two segments and connecting one or more additional segments into the covering by connecting the one or more additional segments to the separated segments.
However, Johnson discloses: the covering comprising plural segments separably connected in series (as shown in at least figure 3), and each segment being adapted  (at least figures 1-3, column 2, lines 8-19 and column 3, lines 30-40 introduces the tubs 18 to comprise of segmented 44 flexible sheet panels 40 which can be interconnected with one another to form an annular wall 40; the segments of the flexible panel enables selective removal/addition ability in light of the interconnected functionality to further allow for modification of the circumference of the sheet-form covering to cover the gravel 38 and pipe 34); connecting the overlapping edges of the segments together to form a loop around the portion of the structure (as shown in at least figure 1).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Holtby (‘914) to include the teachings of Johnson, by modifying the flexible segmented covering taught by Holtby (‘914) to include a plurality of segments which can be interconnected in light of fasteners taught by Johnson to allow for the segments to be connected and locked together by a unique locking assembly to enable the components of the planter to be transported and stored in a compact, knocked down condition with the planter being easily assembled at a point of use” (column 1, lines 7-20). Additionally, the benefits of doing so allows for retrofitting and multiple uses with respect to different sizes, if needed.
Furthermore, Holtby (‘914) in view of Johnson appears to be silent in regards to: 
segment being adapted to connect with hook-and-loop fasteners at overlapping edge of the segment to modify the circumference of the flexible sheet-form covering.
hook-and-loop fasteners at overlapping edge of the segment to modify the circumference of the flexible sheet-form covering (at least paragraphs [0033-0034, 0039, 0048-0051] and figures 1-7 introduces “…slit 110 enables sheet 101 to be adjustably configured into one or more shapes of truncated quadric surfaces with one or more forms of attachment including, but not limited to, tab and slot pairs, adhesives, snap closures, zippers, buttons, Velcro, rib or slot-slide closures, or the like”; “…sheet 101 includes one or more tabs 103 on one edge 109 which are configured to fit into one or more slots 102 near the opposite edge 109 so that, depending upon which slot 102 a tab 103 is coupled to, sheet 101 will be adjusted into a different shape of truncated quadric surface”; “…Cover 105 can have a shape that is generally circular, elliptical, polygonal, or the like. For example, in the illustrated embodiment, cover 105 has a generally circular shape”).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Holtby (‘914) in view of Johnson to include the teachings of Callaway, by modifying the interconnected portions of the segments comprising fasteners taught by Holtby (‘914) in view of Johnson to include for the connection portion to comprise of hook-and-loop fasteners taught by Callaway to allow for creating an adjustable containment element through various forms of attachment (at least abstract).
Furthermore, Holtby (‘914) in view of Johnson with the teachings of Callaway appear to be silent in regards to: increasing the circumference of the covering by 
However, it has been that an exemplary rationale that may support a conclusion of obviousness can include simple substitution of one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Holtby (‘914) in view of Johnson with the teachings of Callaway, to include for increasing the circumference of the covering by separating two segments and connecting one or more additional segments into the covering by connecting the one or more additional segments to the separated segments to allow for an adjustable containment element, which can be sized and secured accordingly to various different sized wellheads (or other surface elements), for multiple uses. 

In regards to claim 4, Holtby (‘914) further discloses: the step of securing the base to the rig structure comprises at least in part supporting the base by suspending the base from a structural element of the rig structure (at least para. [0021], discloses frame 36 is suspended by cables 38 from structural element 20 of drilling rig 16 to maintain frame 36 in spaced relation to base 12 from the rig structure 24).

In regards to claim 5, Holtby (‘914) further discloses: which the structural element comprises a platform (20) of the rig structure (24).

In regards to claim 6, Holtby (‘914) further discloses: which the second edge (30) of the covering (14) is supported by suspension (38) from a part of the rig structure (at least para. [0021], discloses frame 36 is suspended by cables 38 from structural element 20 of drilling rig 16 to maintain frame 36 in spaced relation to base 12 from the rig structure 24).

In regards to claim 7, Holtby (‘914) further discloses: which the second edge (30) of the covering (14) is supported by suspension (38) from the structural element (20) from which the base (12) is suspended.

In regards to claim 8, Holtby (‘914) further discloses: which the second edge (30) of the covering (14) is secured to a peripheral frame (36).

In regards to claim 9, Holtby (‘914) further discloses: which the peripheral frame is a telescopically adjustable annular frame (claim 3, introduces the frame being a telescopically adjustable annular frame).

In regards to claim 10, Holtby (‘914) further discloses: which the base (12) comprises an oil containment basin adapted to capture and contain any oil that falls onto the base (claim 12, introduces a base secured to the oil drilling rig, the base including an oil containment basin adapted to capture and contain any oil which falls onto the base). 

In regards to claim 11, Holtby (‘914) further discloses: which the covering (14), when taut, has at least a tubular portion (abstract, introduces covering in a substantially taut condition forming a tubular enclosure).

In regards to claim 12, Holtby (‘914) further discloses: which the at least a tubular portion is funnel shaped (fig. 6, illustrates the covering 14 to have a tubular portion enclosure to be funnel shape).

In regards to claim 13, Holtby (‘914) further discloses: which the covering (14) comprises a lower flap (46) proximate to the first edge (28), and securing the first edge of the covering around the perimeter of the base is carried out by securing the lower flap around the perimeter of the base (at least para. [0025], introduces the flap 46 to secure the first edge 28 around the perimeter of the base 12 as shown in fig. 3).

In regards to claim 14, Holtby (‘914) further discloses: which the covering comprises an upper flap (46) proximate to the second edge (30), and securing the second edge of the covering in spaced relation to the base is carried out by securing the upper flap in spaced relation to the base (at least para. [0025], introduces the flap 48 to secure the second edge 30 of the covering 14 in spaced relation to the base 12).

In regards to claim 27, Johnson further discloses: each segment is adapted to connect to each other segment through connecting elements intermediate between the overlapping edges of each segment (at least figures 1-3, column 2, lines 8-19 and column 3, lines 30-40 introduces the tubs 18 to comprise of segmented 44 flexible sheet panels 40 which can be interconnected with one another to form an annular wall 40; the segments of the flexible panel enables selective removal/addition ability in light of the interconnected functionality to further allow for modification of the circumference of the sheet-form covering to cover the gravel 38 and pipe 34).

In regards to claim 28, Callaway further discloses: the connecting elements are hook and loop fasteners (at least paragraphs [0033-0034, 0039, 0048-0051] and figures 1-7 introduces “…slit 110 enables sheet 101 to be adjustably configured into one or more shapes of truncated quadric surfaces with one or more forms of attachment including, but not limited to, tab and slot pairs, adhesives, snap closures, zippers, buttons, Velcro, rib or slot-slide closures, or the like”; “…sheet 101 includes one or more tabs 103 on one edge 109 which are configured to fit into one or more slots 102 near the opposite edge 109 so that, depending upon which slot 102 a tab 103 is coupled to, sheet 101 will be adjusted into a different shape of truncated quadric surface”; “…Cover 105 can have a shape that is generally circular, elliptical, polygonal, or the like. For example, in the illustrated embodiment, cover 105 has a generally circular shape”).

In regards to claim 31, Holtby (‘914) further discloses: securing the base to the rig structure comprises at least in part supporting the base by suspending the base from a structural element of the rig structure (fig. 6, claim 12 and at least para. [0020-0027], introduces the base 12 of the structure to be suspended from a structural element 20 of the rig structure 16).

In regards to claim 32, Holtby (‘914) further discloses: structural element comprises a platform of the rig structure (at least para. [0020], introduces base 12 is an oil containment basin which is secured to a drilling rig 16 by suspending it by cables 18 at a position approximately 8 feet below a platform 20 of drilling rig 16).

In regards to claim 33, Holtby (‘914) further discloses: the second edge (30) of the covering (14) is supported by suspension (via cables 18, 38) from a part of the rig structure (16).

In regards to claim 34, Holtby (‘914) further discloses: the second edge (30) of the covering (14) is supported by suspension (via cables 18, 38) from the structural element (20) from which the base is suspended (via cables 18, 38).

In regards to claim 35, Holtby (‘914) further discloses: the second edge (30) of the covering (14) is secured to a peripheral frame (36; see claim 2 therein).

In regards to claim 36, Holtby (‘914) further discloses: the peripheral frame (36) is a telescopically adjustable annular frame (see claim 3).

In regards to claim 37, Holtby (‘914) further discloses: the base comprises an oil containment basin adapted to capture and contain any oil that falls onto the base (see claim 12).

In regards to claim 38, Holtby (‘914) further discloses: the covering, when taut, has at least a tubular portion (at least para. [0005], introduces the covering in a substantially taut condition and forms a tubular enclosure).

In regards to claim 39, Holtby (‘914) further discloses: the at least a tubular portion is funnel shaped (fig. 5 introduces the tubular to be funnel shaped).

In regards to claim 40, Holtby (‘914) further discloses: the covering (14) comprises a lower flap (of first edge 28) proximate to the first edge (28), and securing the first edge (28) of the covering (14) around the perimeter of the base (12) is carried out by securing the lower flap (of first edge 28) around the perimeter of the base (see figs. 3-5).

In regards to claim 41, Holtby (‘914) further discloses: the covering (14) comprises an upper flap (of second edge 30) proximate to the second edge (30), and securing the second edge (30) of the covering (14) in spaced relation to the base (12) is carried out by securing the upper flap (of second edge 30) in spaced relation to the base (see figs. 3-5).
	
In regards to claim 44, Johnson further discloses: in which one or more of the segments has one or more holes formed in the segment (as shown in at least figures 1 and 4).

In regards to claim 45, Johnson further discloses: in which one or more of the segments has one or more holes formed in the segment (as shown in at least figures 1 and 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168.  The examiner can normally be reached on M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NEEL GIRISH PATEL/Examiner, Art Unit 3676                                                                                                                                                                                                        /WASEEM MOORAD/Supervisory Patent Examiner, Art Unit 3676